ORDER

PER CURIAM.
Appellant, Gene Teufert, appeals the judgment of the Labor and Industrial Relations Commission denying his claim against respondent, Browning-Ferris Industries, for temporary total and permanent partial disability benefits and for medical expenses relating to surgery performed on appellant’s left knee. We affirm.
We have reviewed the briefs of the parties and the legal file and find the award *243was supported by sufficient and competent evidence, was not against the overwhelming weight of the evidence, and did not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).